Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Daniel Rivalti on August 12, 2022.   
The application has been amended as follows:
Claim 48 is amended as follows:
48.	(Currently Amended) A coating composition comprising:
water;
a binder; and 
a particulate composition;
wherein the particulate composition comprises:
particles of an inorganic material, wherein (a) a BET surface area of the inorganic particles is greater than 8 m2/g and (b) a Hegman value of the inorganic particles is 75 microns or less; and
 a copolymer of a hydrophilic monomer and a hydrophobic monomer associated with the particles of the inorganic material; 
[[and wherein the particulate composition has the following properties:
(a) a BET surface area of the inorganic particles is greater than 8 m2/g, and
(b) a Hegman value of the inorganic particles is 75 microns or less]]
wherein a mole ratio of the hydrophobic monomer to the hydrophilic monomer is from 10/1 to 1/1.

	Written descriptive support for this amendment is found at page 9, paragraph [0044], of the specification as originally filed.

Claim 50 is cancelled as follows:
50.	(Cancelled).

Claim 53 is amended as follows:
53.	(Currently Amended) A substrate having at least one surface coated with the coating composition of claim 48; wherein the substrate [[chosen]] is selected from paper, cardboard, containerboard, plastic, cellophane, textile, wood, glass, metal and concrete.  

Claim 81 is amended as follows:
81.	(Currently Amended) The coating composition of claim 48, wherein the particulate composition, [[has a rate of water loss from the composition]] upon drying from a moisture level greater than 2 % wt %, also has a rate of water loss of [[is]] at least 30% greater than a composition having a corresponding content of a polyacrylate polymer associated with the particles of the inorganic material.

3.	These claims are renumbered as follows:
Claim 48 becomes Claim 1.
Claim 49 becomes Claim 2, which depends on claim 1; reads as “The coating composition of claim 1”. 
Claim 51 becomes Claim 3, which depends on claim 1; reads as “The coating composition of claim 1”.Claim 52 becomes Claim 4, which depends on claim 3; reads as “The coating composition of claim 3”.
Claim 53 becomes Claim 5, which depends on claim 1; reads as “A substrate having at least one surface coated with the coating composition of claim 1”. 
Claim 81 becomes Claim 6, which depends on claim 1; reads as “The coating composition of claim 1”.

Reasons for Allowance
4.	New claim 81 is added which is supported at page 10, paragraph [0050], of the specification as originally filed.
	Thus, no new matter is present.
	See Claim Amendment filed 06/28/2022. 
	See also top of page 4 of applicants’ arguments in their Remarks filed 06/28/2022.
5.	The claim objection set forth in paragraph 3 of the previous Office action mailed 03/01/2022 is no longer applicable and thus, withdrawn because the applicants deleted the phrase “(c) a rate of water loss from the composition upon drying from a moisture level greater than 2 % wt % is at least 30% greater than a composition having a corresponding content of a polyacrylate polymer associated with the particles” recited in claim 48.
6.	The present claims are allowable over the prior art references of record, namely, Preston et al. (WO 2013/1212131; utilized US 2015/0030869 as its Equivalent), Wang et al. (WO 2013/181793; utilized US 2015/0152282 as its Equivalent), Sixt et al. (US 2013/0253129), and Denzinger et al. (US 4,250,2892).
7.	Upon consideration of the issues in the present application based on applicants’ arguments presented at Pages 4-8 of their Remarks filed 06/28/2022, together with the Examiner’s amendment agreed on 08/12/2022, the 103 rejections of record as set forth in paragraphs 4 and 5 of the previous Office action mailed 03/01/2022 are deemed to be overcome.  In particular, none of these references relied upon individually or in combination teaches or would have suggested the claimed coating composition comprising: water, a binder, and a particulate composition, wherein the particulate composition comprises particles of an inorganic material, wherein (a) a BET surface area of the inorganic particles is greater than 8 m2/g and (b) a Hegman value of the inorganic particles is 75 microns or less; and a copolymer of a hydrophilic monomer and a hydrophobic monomer associated with the particles of the inorganic material and a mole ratio of the hydrophobic monomer to the hydrophilic monomer is from 10/1 to 1/1.
Accordingly, claims 48-49, 51-53, and 81 are deemed allowable over the prior art references of record.

Correspondence
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 For the record, it is noted that Preston PCT application should have been “WO 2013/121213” as mentioned in page 4 of applicants’ Remarks filed 06/28/2022 and corrected herein. 
        2 Cited in the IDS submitted by applicants on 12/09/2020.